CAMPBELL, J.
In this dissolution of marriage, the trial court, as a part of the property division, gave the wife a non-interest bearing judgment of $7,000 against the husband payable in annual installments of $1,000 commencing in January, 1979.
The wife claims that the court committed error in failing to award her interest on the judgment.
This court has previously pointed out that in making property settlement awards the courts should take into consideration that the use of money has value and that an obligee is ordinarily entitled to interest. McCoy and McCoy, 28 Or App 919, 562 P2d 207 (1977).
The decree will be modified to require the payment of interest at the rate of 6% per annum on the $7,000 judgment. Interest will commence on the date of the entry of the original decree and shall be due and payable with each annual installment.
We have considered the other assignments of error and find they do not require discussion.
Affirmed as modified. No costs to either party.